DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 25 August 2022.  The present application claims 1-20, submitted on 25 August 2022 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 6 & 7-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Van Ness (U.S. Patent No. 5,390,792).
Regarding claim 1, Van Ness discloses (see Figure 2 and Figure 6) a method of manufacturing a blister package (10) for a cartridge (24) containing a pharmaceutical formulation (see Column 4, line 31-42), comprising: creating a blister (22) in a base sheet (12) using heat, pressure, and a plug (see Column 4, line 18-25), wherein each blister (22) includes a dome structure (44) and a shelf (52) having an exterior surface configured to hold the cartridge (24) having a cup and a lid formulation (see Column 4, line 31-42), wherein the shelf (52) includes an indentation in the exterior surface (see Figure 1).
Regarding claim 4, Van Ness discloses (see Figure 2 and Figure 6) wherein the creating occurs at a predetermined cycle (see Column 4, line 18-25). 
Regarding claim 6, Van Ness discloses (see Figure 8) placing the cartridge (24) in the blister (22). 
Regarding claims 7-10, Van Ness discloses (see Figure 4) comprising providing a lid material (32); comprising pulling the lid material (32) and the base sheet (12) together; comprising sealing the lid (32) to the base sheet (12); and comprising die cutting the sealed lid (32) and base sheet (12) to from the blister package (see Column 4, line 63-68). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacKenzie (U.S. Patent No. 5,830,547).
Regarding claim 15, MacKenzie discloses a method of manufacturing a blister package (10) for a cartridge containing a pharmaceutical formulation (see Column 3, line 32-38), comprising: bonding a film (40) to a blistered base sheet (15), wherein cavities (see Column 4, line 12-16) are molded on a base sheet (15) comprising at least three layers selected from polyvinyl chloride and fluoropolymer (see Column 4, line 52-67 and Column 5, line 01-18); wherein the cartridge (25) comprises a container and a top (see Figure 2) and is in the cavities when the film (40) is bonded to the blistered base sheet (15); and wherein the blistered base sheet (15) is optionally perforated to segment the cavities from one another (see Figure 2). The Examiners notes interpretation of the grammatical conjunction "optionally” follow by structural or process limitations render said limitations optional. Therefore, cited prior art may or may not include limitations follow by said grammatical conjunction “optionally”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, & 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Ness (U.S. Patent No. 5,390,792) in view of Knowlton (U.S. Pub. No. 2011/0036736).
Regarding claims 2, 3, & 5, Van Ness discloses all of the elements of the current invention as stated above except for the explicit disclosure of the temperature, the amount of pressure and the predetermined cycle times.
Knowlton discloses a method of manufacturing a blister package (40) comprising creating a blister in a base sheet (see Paragraph 0040) using heat between 120 degrees C and about 150 degrees C (see Paragraph 0029), a pressure between about 4 bars and about 7 bars (see Paragraph 0047), and where the predetermined cycle is between 10 cycles per min and about 30 cycles per min (see Paragraph 0046).
All of the component parts and process of thermoforming are known in prior art Van Ness and Knowlton. The only difference is the explicit disclosure of the “ranges” temperature, pressure and cycle times with respect to web material composition.
Thus, it would have been obvious to one having ordinary skill in the art to identify and employ the correct range of temperatures, pressure and cycle times disclosed by Knowlton into the method of manufacturing as disclosed in prior art Van Ness, since the method of manufacturing a blister package by the method of thermoforming utilizing a range of temperatures, pressures and cycle times involves only ordinary skill in the art to achieve the predictable result of forming a web of material into a desired shape..  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-14 and 16-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-8 of prior U.S. Patent No. 8,925,726. This is a statutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that prior art MacKenzie failed to disclose a “blister package for cartridges containing pharmaceutical formulations”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731